DETAILED ACTION


Allowable Subject Matter
Claims 1, 4, 9, 10, 12-14, 16-18, and 21-23 are allowed.
2.	The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 1, the prior art teaches an information processing apparatus, comprising:
one or more processors; and
one or more memories coupled to the one or more processors, the one or more memories having stored thereon instructions which, when executed by the one or more processors, cause the apparatus to:
acquire a position of a display apparatus capable of displaying one or more virtual objects;
acquire a position of a target virtual object out of the one or more virtual objects;
measure a distance between the display apparatus and the target virtual object based on the position of the display apparatus and the position of the target virtual object; and
determine a degree of transparency of the target virtual object to be displayed on the display apparatus based on the distance between the display apparatus and the target virtual object.
However in the context of claim 1 as a whole, the prior art does not teach “change the degree of transparency of the target virtual object to make the target virtual object transparent in a case where the distance becomes smaller than or equal to a predetermined distance threshold.” Therefore, Claim 1 as a whole is allowable.
Claim 17 and 18 are respectively allowable for the same reason described as claim 1.

Regarding Claim 9, the prior art teaches an information processing apparatus, comprising:
one or more processors; and
one or more memories coupled to the one or more processors, the one or more memories having stored thereon instructions which, when executed by the one or more processors, cause the apparatus to:
calculate a ratio of a target virtual object occupying a screen of a display apparatus as an occupied area ratio; and
determine an appearance of the target virtual object to be displayed on the display apparatus based on the calculated occupied area ratio; and
acquire a change amount of the occupied area ratio of the target virtual object, wherein the appearance of the target virtual object is changed.
However in the context of claim 9 as a whole, the prior art does not teach “in a case where a change amount of the occupied area ratio is larger than or equal to a change amount threshold.” Therefore, Claim 9 as a whole is allowable.
Claim 21 and 22 are respectively allowable for the same reason described as claim 9.
The corresponding dependent claims depend directly from the claim that contains allowable subject matter comprise allowable subject matter.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha (YUEHAN) WANG whose telephone number is (571)270-5011.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Samantha (YUEHAN) WANG/
Primary Examiner
Art Unit 2611